 



EXHIBIT 10.35
 
AKAMAI TECHNOLOGIES, INC.
FORM OF
CHANGE OF CONTROL AND SEVERANCE AGREEMENT
     This Change of Control and Severance Agreement (the “Agreement”) is made
and entered into by and between __________________ (the “Executive”) and Akamai
Technologies, Inc. (the “Company”), effective as of the last date set forth by
the signatures of the parties below (the “Effective Date”).
RECITALS
     A.      It is expected that the Company from time to time will consider the
possibility of its acquisition by another company or another Change of Control
Event (as defined below). The Board of Directors of the Company (the “Board”)
recognizes that such consideration, and the possibility that the Executive’s
employment could be terminated by the Company for a reason other than for cause,
can be distractions to the Executive and can cause the Executive to consider
alternative employment opportunities. The Board has determined that it is in the
best interests of the Company and its stockholders to assure that the Company
will have the continued dedication and objectivity of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control
Event of the Company or the termination by the Company of the Executive’s
employment for a reason other than for Cause (as defined below).
     B.      The Board believes that it is in the best interests of the Company
and its stockholders to provide the Executive with an incentive to continue his
or her employment with the Company, or a wholly-owned subsidiary of the Company,
as the case may be, and to motivate the Executive to maximize the value of the
Company upon a Change of Control Event for the benefit of its stockholders.
     C.      The Board believes that it is imperative to provide the Executive
with certain benefits upon a Change of Control Event or upon the termination of
the Executive’s employment following a Change of Control Event for a reason
other than Cause, thereby encouraging the Executive to remain with the Company
notwithstanding the possibility of a Change of Control Event or termination of
employment for a reason other than for Cause.
     The Company and the Executive hereby agree as follows:
     1.      Term of Agreement. This Agreement shall terminate upon the date
that all obligations of the Company and the Executive with respect to this
Agreement have been satisfied.
     2.      At-Will Employment. The Company and the Executive acknowledge that
the Executive’s employment is and shall continue to be at-will, as defined under
applicable law, and may be terminated at any time by either party, with or
without cause.
     3.      Change of Control Event. If: (i) the Executive is employed by the
Company as of the date of a Change of Control Event; and (ii) within one year of
the Change of Control Event the Executive’s employment is terminated by the
surviving entity for any reason other than for Cause, including the Executive’s
voluntary termination for Good Reason, then the Executive shall be entitled to:

 



--------------------------------------------------------------------------------



 



               (a)      full acceleration of the vesting of the Executive’s
stock options so that such stock options become 100% vested; and
               (b)      severance pay and benefits, all of which shall be paid
less applicable withholdings for taxes and other deductions required by law,
consisting of:
                         (i)      A lump sum payment equal to one year of the
Executive’s then-current base salary;
                         (ii)      A lump sum payment equal to the annual
incentive bonus at target that would have been payable to the Executive under
the Company’s Executive Bonus Plan in effect immediately before the Change of
Control Event, if any, in the year of the Executive’s termination had both the
Company and the Executive achieved the target bonus objectives set forth in such
Executive’s Bonus Plan during such year; and
                         (iii)      Reimbursement for up to 12 months of the
amount paid by the Executive for continued health and dental insurance coverage
under the Consolidated Omnibus Budget Reconciliation Act (COBRA). In order to
receive this benefit, the Executive must timely elect COBRA continuation
coverage in accordance with the Company’s or surviving entity’s usual COBRA
procedures.
               All payments and benefits under this Section 3 are conditioned
upon the Executive’s execution of a separation agreement acceptable to and
provided by the surviving entity that contains, among other provisions, a full
release of claims and, where permitted by applicable law, an agreement not to
compete with the surviving entity for one year following the Executive’s
termination.
     4.      Definitions.
               (a)      For the purposes of this Agreement, “Change of Control
Event” is defined as set forth in Section 9(c)(1)(b) of the Akamai Technologies,
Inc. 2006 Stock Incentive Plan, which definition is incorporated herein by
reference.
               (b)      For the purposes of this Agreement, “Cause” is defined
as set forth in Section 3 of the Akamai Technologies, Inc. 2006 Executive
Severance Pay Plan and Summary Plan Description, which definition is
incorporated herein by reference.
               (c)      For the purposes of this Agreement, “Good Reason” is
defined as (i) a material reduction in the Executive’s compensation and benefits
(including without limitation any bonus plan or indemnity agreement) not agreed
to in writing by the Executive; (ii) the assignment to the Executive of duties
and/or responsibilities that are materially inconsistent with those associated
with the Executive’s position; or (iii) a requirement, not agreed to in writing
by the Executive, that the Executive relocate to, or perform his or her
principal job functions at, an office that is more than twenty-five (25) miles
from the office at which the Executive was previously performing his or her
principal job functions.
     5.      Golden Parachute Excise Taxes. Anything in this Agreement to the
contrary notwithstanding, in the event it shall be determined that any payment
or distribution, or any acceleration of vesting of any benefit or award, by the
Company or its affiliated companies to or for the benefit of the Executive,
payable within the meaning of Section 280G of the Internal Revenue Code (the
“Code”) (whether paid or payable, distributed or distributable or accelerated or
subject to acceleration pursuant to the terms of this Agreement or otherwise,
but determined without regard to any additional payments required under this
Section 5) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code, or any interest or penalties are incurred by the
Executive with respect to such excise tax

2



--------------------------------------------------------------------------------



 



(such excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) on an amount
such that after payment by the Executive of all taxes imposed upon the Gross-Up
Payment and any interest or penalties imposed with respect to such taxes, the
Executive retains an amount of the Gross-Up Payment equal to the sum of: (a) the
Excise Tax imposed upon the Payments; and (b) the product of any deductions
disallowed because of the inclusion of the Gross-Up Payment in the Executive’s
adjusted gross income and the highest applicable marginal rate of federal income
taxation for the calendar year in which the Gross-Up Payment is to be made. For
purposes of determining the amount of the Gross-Up Payment, the Executive shall
be deemed to have: (a) paid federal income taxes at the highest marginal rates
of federal income taxation for the calendar year in which the Gross-Up Payment
is to be made; (b) paid applicable state and local income taxes at the highest
rate of taxation for the calendar year in which the Gross-Up Payment is to be
made, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes; and (c) otherwise
allowable deductions for federal income tax purposes at least equal to those
which would be disallowed because of the inclusion of the Gross-Up Payment in
the Executive’s adjusted gross income. The payment of a Gross-Up Payment under
this Section 5 shall in no event be conditioned upon the Executive’s termination
of employment or the receipt of severance benefits under this Agreement.
     6.      Successors.
               (a)      Company’s Successors. Any successor to the Company
(whether direct or indirect and whether by purchase, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets shall assume the obligations under this Agreement and agree
expressly to perform the obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
Section 7(a), or which becomes bound by the terms of this Agreement by operation
of law.
               (b)      Executive’s Successors. The terms of this Agreement and
all rights of the Executive hereunder shall inure to the benefit of, and be
enforceable by, the Executive’s personal or legal representatives, executors,
administrators, heirs, distributees, devisees and legatees.
     7.      Miscellaneous Provisions.
               (a)      Waiver. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by the Executive and by an authorized officer of
the Company (other than the Executive). No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.
               (b)      Whole Agreement. No agreements, representations or
understandings (whether oral or written and whether express or implied) which
are not expressly set forth in this Agreement have been made or entered into by
either party with respect to the subject matter hereof. This Agreement
represents the entire understanding of the Company and the Executive with
respect to the subject matter of this Agreement and this Agreement supersedes
all prior agreements, arrangements and understandings regarding the subject
matter of this Agreement; provided, however, that this Plan shall not be deemed
to terminate or replace, but shall be deemed to supplement, (a) provisions in
restricted stock unit agreements entered into with Executives that relate to the
effect of a termination of employment or (b) provisions in stock option
agreements or the Company’s Stock Incentive Plans that that provide for the
automatic

3



--------------------------------------------------------------------------------



 



acceleration of vesting of options upon a Change of Control Event. If stock
option vesting acceleration is triggered and severance is paid pursuant to this
Agreement, the Executive acknowledges and agrees that he or she shall not be
entitled to any additional stock option vesting or severance payment pursuant to
any prior agreement, arrangement or understanding or pursuant to any other
severance pay plan, including, but not limited to, the Akamai Technologies, Inc.
2006 Executive Severance Pay Plan and Summary Plan Description.
               (c)      Choice of Law. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the Commonwealth of Massachusetts.
               (d)      Severability. The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision hereof, which shall remain in full force
and effect.
               (e)      Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together will constitute one and the same instrument.
     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year set
forth below.

      AKAMAI TECHNOLOGIES, INC.   EXECUTIVE  
 
Signature    
 
Signature  
 
Print Name    
 
Print Name  
 
Title    
 
  Dated: _____________________, 2006   Dated: _____________________, 2006

4